NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 PEDRO LOPEZ-SANTIAGO,                            No. 07-70104

               Petitioner,                        Agency No. A077-166-335

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Pedro Lopez-Santiago, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
removal. Our jurisdiction is governed by 8 U.S.C. § 1252, and we dismiss the

petition for review.

        We lack jurisdiction to review the IJ’s dispositive determination that Lopez-

Santiago is ineligible for cancellation of removal as an alien who has been

convicted of an offense under 8 U.S.C. § 1227(a)(2) because Lopez-Santiago failed

to exhaust this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677

(9th Cir. 2004).

        PETITION FOR REVIEW DISMISSED.




IH/Research                                2                                   07-70104